       Case 2:18-cr-00858-SPL Document 81 Filed 02/23/21 Page 1 of 3




 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CR-18-00858-01-PHX-SPL
      United States of America,
 9                                             )
                                               )
                       Plaintiff,              )    ORDER
10                                             )
      vs.
11                                             )
                                               )
      Carlos H. Cortez,                        )
12                                             )
13                     Defendant.              )
                                               )
14                                             )

15          The Court has received Defendant Carlos H. Cortez’s Amended Motion for

16   Compassionate Release Pursuant to 18 U.S.C. 3582(c)(1) (Doc. 69), the Sealed Exhibits to

17   the Motion (Doc. 73), the United States’ Response (Doc. 74), Defendant’s Supplemental

18   Response (Doc. 75), the Sealed Exhibits to the Response (Doc. 79).

19          The compassionate-release provision of 18 U.S.C. § 3582(c)(1)(A)(i) allows the

20   Court to reduce a sentence based on “extraordinary and compelling reasons.” Here,

21   Defendant seeks release solely because of his “serious physical health issues that make him

22   more susceptible to contracting the Covid-19 virus.” (Doc. 69 at 1). However, the

23   Government has provided documentation indicating that Defendant has received both

24   doses of the Pfizer COVID-19 vaccine. (Docs. 75 & 79).

25          The Pfizer vaccine has proven to be 95% effective in preventing infection and even

26   more effective in preventing severe disease. See FDA Decision Memorandum, Pfizer –

27   Dec. 11, 2020, https://www.fda.gov/media/144416/download. The Court cannot conclude,

28   particularly in light of his vaccination, that Defendant’s current exposure to COVID-19
           Case 2:18-cr-00858-SPL Document 81 Filed 02/23/21 Page 2 of 3




 1   presents “extraordinary and compelling reasons” to justify his release pursuant to 18 U.S.C.
 2   §3582(c)(1)(A). See, e.g., United States v. Ballenger, No. CR16-5535 BHS, 2021 WL
 3   308814, at *4 (W.D. Wash. Jan. 29, 2021) (denying compassionate release based on
 4   defendant’s vaccination because “[a]lthough it is currently unknown how long immunity
 5   produced by vaccination lasts, based on evidence from clinic trials, the Pfizer-BioNTech
 6   vaccine [defendant] received was 95% effective at preventing COVID-19 illness. The
 7   defendant has the burden to establish his entitlement to compassionate release. He has not
 8   met that burden.”); United States v. Jones, No. 2:18-CR-008-APG-NJK, 2021 WL 131257,
 9   at *1 (D. Nev. Jan. 13, 2021) (finding that, in light of defendant’s prior COVID-19 infection
10   and the fact that “vaccines are being rolled out to inmates,” “[t]he risk of COVID-19
11   infection, standing alone, does not constitute an ‘extraordinary and compelling reason’ for
12   compassionate release”); United States v. Smith, No. 17-CR-20753, 2021 WL 364636, at
13   *2 (E.D. Mich. Feb. 3, 2021) (“Defendant’s vaccination against COVID-19 precludes the
14   argument that his susceptibility to the disease is ‘extraordinary and compelling’ for
15   purposes of § 3582(c)(1)(A).”).
16            Because Defendant has not shown a susceptibility to the virus, and because he seeks
17   compassionate release based solely on that basis, the Court will deny the motion. See, e.g.,
18   United States v. Williams, No. CR-17-01279001-PHX-DLR, 2021 WL 321904, at *3 (D.
19   Ariz. Feb. 1, 2021) (denying compassionate release solely because Defendant did not
20   adequately show he was at an increased risk for contracting COVID-19, and in fact refused
21   the vaccine, without considering other factors); United States v. Grummer, No. 08-CR-
22   4402-DMS, 2021 WL 568782, at *2 (S.D. Cal. Feb. 16, 2021) (denying compassionate
23   release based solely on the fact that defendant’s “vaccination significantly mitigates the
24   risk that he will contract COVID-19”).
25   ///
26   ///
27   ///
28   ///


                                                   2
       Case 2:18-cr-00858-SPL Document 81 Filed 02/23/21 Page 3 of 3




 1         IT IS THEREFORE ORDERED that Defendant’s Motion for Compassionate
 2   Release Pursuant to 18 U.S.C. 3582(C)(1) (Doc. 69) is denied.
 3         Dated this 23rd day of February, 2021.
 4
 5                                                  Honorable Steven P. Logan
                                                    United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
